Citation Nr: 1758930	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in August 2013, May 2016, and May 2017.  In all three instances, the claim was remanded to hold a hearing.  

In October 2017, the Veteran was scheduled to testify at a hearing at the Board's, but he did not report for the proceeding.  He has not provided any good-cause explanation for his absence or requested to have the hearing rescheduled, so his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (d) (2017).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 1995 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD was not appealed. 

2.  The October 2002 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD was not appealed.

3.  The evidence received since the October 2002 denial regarding the Veteran's claim for service connection for PTSD is new and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

1.  The September 1995 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C. § 7104(b) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  The October 2002 rating decision that denied the Veteran's claim for entitlement to service connection PTSD is final.  38 U.S.C. § 7104(b) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3.  New and material evidence has been received since the October 2002 rating decision regarding the claim of entitlement to service connection for PTSD, thus it is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for PTSD.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Stegall Considerations

The Veteran's claim was remanded in May 2017 in order to schedule and notify the Veteran of hearing date.  Upon remand the RO took necessary actions to obtain an updated address for the Veteran and to find alternative means to contact the Veteran.  The Veteran's aunt was contacted to inform him of his hearing date.  The Veteran's representative was contacted to obtain an updated address.  The Veteran was sent two notices of his hearing date, both of which were returned.  Over the course of three remands to schedule the Veteran for a hearing, the AOJ has sent notices to five different addresses and called five different contact numbers to inform the Veteran of his hearing date.  The Veteran has not appeared at any of the set hearings.  The Veteran has not met his responsibility to keep VA informed of changes of address, and as such, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Petition to Reopen

In March 1994, the Veteran filed an original claim for service connection for PTSD.  The claim was denied in a September 1995 rating decision on the grounds that the Veteran did not provide sufficient evidence to verify an in-service stressor for his PTSD.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error.  Therefore, the decision become final.  38 U.S.C. § 7104(b) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995). 

In March 2002, the Veteran filed a petition to reopen the claim.  The claim was denied in an October 2002 rating decision on the grounds that the evidence presented was not new and material, in that it did not provide sufficient evidence to verify an in-service stressor for his PTSD.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error.  Therefore, the decision become final.  38 U.S.C. § 7104(b) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In November 2009, the Veteran filed a petition to reopen the claim for service connection for PTSD.  A May 2010 rating decision denied service connection for PTSD on the grounds that the evidence presented was not new and material, in that it did not provide sufficient evidence to verify an in-service stressor for his PTSD.  The Veteran appealed the decision.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the October 2002 denial, the record consisted of the Veteran's VA treatment records, service medical records, and personnel records.  It also included stressor statements describing the Veteran's reports that he was wounded in Vietnam and had witnessed soldier and civilian deaths. 

Since October 2002 denial, VA medical records documenting Veteran's ongoing treatment for PTSD have been added, including those from Kalamazoo Psychology, LLC, dated July 2010.  These records include an evaluation that lists the traumatic events the Veteran experienced in Vietnam.  They include a statement about laying roads and frequently discovering bullet holes in their equipment after performing work. 

This evidence is new, as it was received by VA after the issuance of the October 2002 rating decision and could not have been considered by prior decision makers.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's PTSD.  In particular, the evidence includes a statement about a new stressor that has not been reported before, thus directly addressing the element of service connection the September 1995 denial had been based on. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.

ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted



REMAND

A remand is necessary because the Veteran has not been provided an examination for his claim.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  

Here, the record indicates the Veteran has ostensibly undergone treatment for PTSD.  He has made statements that it is related to his service in Vietnam, including stress from operating in hostile areas while performing road construction projects, which are consistent with the time, place, and nature of his service.  He has stated their vehicles regularly took fire from hostile troops.  Further, his service treatment records indicate that he experienced difficulties adjusting when he returned from his service in Vietnam, including sleep disruptions due to nightmares.  Although, the Veteran's lay statements may establish a stressor, it is necessary that a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support the diagnosis of PTSD and that the claimed symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2017).  There has not been an evaluation by a VA psychiatrist or psychologist to address this matter.  Therefore, a remand is necessary to schedule the Veteran for an examination to determine if the claimed stressors are sufficient to support a diagnosis of PTSD and that his claimed symptoms are related to that stressor. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records relating to the treatment of the Veteran's PTSD. 

2.  After completing the above, forward the claims file to an appropriate VA clinician to evaluate the nature and etiology of the PTSD.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to fear of hostile military or terrorist activity connected to his service in Vietnam.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After completing the above development, readjudicate the issues on appeal. If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


